DETAILED CORRESPONDENCE
	This is the first office action regarding application number 16/570,962, filed September 13, 2019, which is a DIV of 15/064003, filed March 8, 2016 (now abandoned), and which claims foreign priority to JP2015-046131, filed March 9, 2015.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/25/2020 has been entered.
Response to Amendment
	The amendments filed on 1/25/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Regarding Claim 1, the limitation of “rectangular” appear it should be “rectangular portion” or language similar.

Claim 2 is also objected since the claim depends on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub No. 2007/0095381) in view of Yamanaka (WO2013/171834, English translation as US Pub No. 2015/0053247) and Nies (US Pub No. 2014/0266002)
Regarding Claim 1, Lee teaches a method for manufacturing a thermoelectric conversion module [Fig. 1A-1J, 0014], comprising: 
forming a first layer [106 and 108, Fig. 1B-1C, 0015-016], over a substrate [100, Fig. 1B, 0014], to form a predetermined pattern [See shape of 106 in figure 1B and 108 in Fig. 1C] of a first part of a first conductivity type [0016] which each of a rectangular having a longitudinal length in a first direction 
a second part of a second conductivity type each of a rectangular having a longitudinal length in the first direction and a second bent portion [108a, Fig. 1D, 0019] which protrudes in a third direction parallel to the surface of the substrate and opposite to the second direction from one second edge, which is provided on an opposite side of the first edge across the rectangular in the first direction, of the rectangular and in which the plurality of the parts are arranged in such a manner that first bent portion are aligned in the second direction, the plurality of second parts are arranged in such a manner that second bent portions are aligned in the third direction and the plurality of first parts and the plurality of second parts are arranged alternately in the  second direction to couple with each other [See annotated figure]
Examiner notes, in Fig. 1B, the solid line is the longitudinal length in a first direction, the first bent portion in the second direction is the solid arrow 
In Fig. 1C, the solid line is the longitudinal length in a first direction, the second bent portion in a third direction is the solid arrow
[AltContent: arrow][AltContent: connector] 
    PNG
    media_image1.png
    344
    476
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    349
    463
    media_image2.png
    Greyscale



forming a second layer [110 and 112, Fig. 1D, 0017] that is formed directly on the first layer [106 and 108, Fig. 1C, 0014-0017] in a slacking direction [Fig. 1C-Fig. 1D];

forming a second electrode [See pillar below 119, Fig. 1F, 0020] formed over the second layer [110 and 112, Fig. 1D, 0017] and coupled to the second bent portion [108a, Fig. 1F, 0019] of a second part which is included in the plurality of second  parts and is arranged at the end of the third direction [Fig. 1F],
Lee et al. is silent on including a plurality of first perovskite-type oxide parts and a plurality of second perovskite type oxide parts, wherein the second layer has a band gap larger than a band gap of the first layer and the first electrode and the second electrode are electrically connected to the first layer by a current path formed by transition lines or a transition line network in the second layer.
Yamanaka et al. teaches a thermoelectric device with alternating layer of first and second perovskite layers [22A and 22B, Fig. 3, 0033] on a substrate [0033], used to provide improvements in the value of the Seebeck coefficient [0026]. Furthermore, the first and second perovskite layer comprises SrZrO3 and SrTiO3 which have different band gaps [0053]
Since Lee et al. also teaches a thermoelectric device with alternating layers on a semiconductor substrate [0014], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the alternating layer of first and second perovskite layers of Yamanaka et al. in place of the first and second layer of Lee et al. in order to provide a thermoelectric device with an better Seebeck coefficient [0026] and improved the power factor PF [0069].
	Nies et al. teaches a thermoelectric device with transition lines [718, Fig. 7B, 0093] on the electrodes used to assist in bonding to the n-type and p-type layers [0012].

Regarding Claim 2, within the combination above, modified Lee et al. teaches wherein the second layer is made of SrZrO3 [Yamanaka: 0053]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726